

116 S5085 PCS: To amend the Internal Revenue Code of 1986 to increase the additional 2020 recovery rebates, to repeal section 230 of the Communications Act of 1934, and for other purposes.
U.S. Senate
2020-12-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 644116th CONGRESS2d SessionS. 5085IN THE SENATE OF THE UNITED STATESDecember 29, 2020Mr. McConnell introduced the following bill; which was read the first timeDecember 30, 2020 Read the second time and placed on the calendarA BILLTo amend the Internal Revenue Code of 1986 to increase the additional 2020 recovery rebates, to repeal section 230 of the Communications Act of 1934, and for other purposes.1.Increase in 2020 recovery rebates(a)In generalSection 6428A of the Internal Revenue Code of 1986 (as added by the COVID-related Tax Relief Act of 2020) is amended—(1)in subsection (a)(1), by striking $600 ($1,200 and inserting $2,000 ($4,000,(2)in subsection (g)(1), by striking $600 and inserting $2,000, and(3)in subsection (g)(2)—(A)by striking $1,200 in the matter preceding subparagraph (A) and inserting $4,000, and(B)by striking $600 in subparagraph (A) and inserting $2,000.(b)Effective dateThe amendments made by this section shall take effect as if included in section 272 of the COVID-related Tax Relief Act of 2020.2.Repeal of section 230(a)In generalSection 230 of the Communications Act of 1934 (47 U.S.C. 230) is repealed.(b)Conforming amendments(1)Communications Act of 1934The Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended—(A)in section 223(h) (47 U.S.C. 223(h)), by striking paragraph (2) and inserting the following:(2)The term interactive computer service means any information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions.; and(B)in section 231(b)(4) (47 U.S.C. 231(b)(4)), by striking or section 230.(2)Trademark Act of 1946Section 45 of the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved July 5, 1946 (commonly known as the Trademark Act of 1946) (15 U.S.C. 1127) is amended by striking the definition relating to the term Internet and inserting the following:The term Internet means the international computer network of both Federal and non-Federal interoperable packet switched data networks..(3)Title 17, United States CodeSection 1401 of title 17, United States Code, is amended by striking subsection (g).(4)Title 18, United States CodePart I of title 18, United States Code, is amended—(A)in section 2257(h)(2)(B)(v), by striking , except that deletion of a particular communication or material made by another person in a manner consistent with section 230(c) of the Communications Act of 1934 (47 U.S.C. 230(c)) shall not constitute such selection or alteration of the content of the communication; and(B)in section 2421A—(i)in subsection (a), by striking (as such term is defined in defined in section 230(f) the Communications Act of 1934 (47 U.S.C. 230(f))) and inserting (as that term is defined in section 223 of the Communications Act of 1934 (47 U.S.C. 223)); and(ii)in subsection (b), by striking (as such term is defined in defined in section 230(f) the Communications Act of 1934 (47 U.S.C. 230(f))) and inserting (as that term is defined in section 223 of the Communications Act of 1934 (47 U.S.C. 223)).(5)Controlled Substances ActSection 401(h)(3)(A)(iii)(II) of the Controlled Substances Act (21 U.S.C. 841(h)(3)(A)(iii)(II)) is amended by striking , except that deletion of a particular communication or material made by another person in a manner consistent with section 230(c) of the Communications Act of 1934 shall not constitute such selection or alteration of the content of the communication.(6)Webb-Kenyon ActSection 3(b)(1) of the Act entitled An Act divesting intoxicating liquors of their interstate character in certain cases, approved March 1, 1913 (commonly known as the Webb-Kenyon Act) (27 U.S.C. 122b(b)(1)) is amended by striking (as defined in section 230(f) of the Communications Act of 1934 (47 U.S.C. 230(f)) and inserting (as defined in section 223 of the Communications Act of 1934 (47 U.S.C. 223)).(7)Title 28, United States CodeSection 4102 of title 28, United States Code, is amended—(A)by striking subsection (c); and(B)in subsection (e)—(i)by striking construed to and all that follows through affect and inserting construed to affect; and(ii)by striking defamation; or and all that follows and inserting defamation..(8)Title 31, United States CodeSection 5362(6) of title 31, United States Code, is amended by striking section 230(f) of the Communications Act of 1934 (47 U.S.C. 230(f)) and inserting section 223 of the Communications Act of 1934 (47 U.S.C. 223).(9)National Telecommunications and Information Administration Organization ActSection 157 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 941) is amended—(A)by striking subsection (e); and(B)by redesignating subsections (f) through (j) as subsections (e) through (i), respectively.3.2020 Bipartisan Advisory Committee(a)EstablishmentThere is established within the Election Assistance Commission the 2020 Bipartisan Advisory Committee (referred to in this section as the Advisory Committee).(b)Membership(1)CompositionThe Advisory Committee shall be composed of 18 members of whom—(A)nine shall be appointed by the leader of the Republican caucus in the Senate (in consultation with the minority leader of the House of Representatives), one of which shall be appointed as a Co-Chairperson of the Advisory Committee; and(B)nine shall be appointed by the Speaker of the House of Representatives (in consultation with the leader of the Democratic caucus in the Senate), one of which shall be appointed as a Co-Chairperson of the Advisory Committee.(2)RepresentationIndividuals appointed to the Advisory Committee under paragraph (1) shall be geographically balanced and shall include representatives of Federal, State, and local governments and of the legal, cybersecurity, and election administration and technology communities.(3)DateThe appointments of the members of the Advisory Committee shall be made not later than 90 days after the date of enactment of this Act. (c)Period of
 appointment; vacancies(1)In generalExcept as provided in paragraph (2), a member of the Advisory shall be appointed for the duration of the Advisory Committee.(2)RemovalA member may be removed from the Advisory Committee at any time at the upon concurrence of both of the Co-Chairpersons of the Advisory Committee. (3)VacanciesA vacancy in the Advisory Committee—(A)shall not affect the powers of the Commission; and(B)shall be filled in the same manner as the original appointment. (d)Duties(1)Study(A)In generalThe Advisory Committee shall, consistent with applicable law, study the integrity and administration of the general election for Federal office held in November 2020 and make recommendations to Congress to improve the security, integrity, and administration of Federal elections.(B)Matters studiedThe matters studied by the Advisory Committee shall include— (i)the effects of the COVID–19 pandemic on the administration of the general election for Federal office held in November 2020;(ii)the election practices adopted by Federal, State, and local governments in response to the COVID–19 pandemic, including—(I)practices that undermined the security and integrity of the election; and (II)practices that strengthened the security and integrity of the election;(iii)the laws, rules, policies, activities, strategies, and practices regarding mail-in ballots, absentee ballots, and vote-by-mail procedures, including—(I)measures that undermined the security and integrity of the election; and(II)measures that strengthened the security and integrity of the election;(iv)any laws, rules, policies, activities, strategies, and practices that would have allowed improper or fraudulent votes to be cast in such election and the scope of any improper and fraudulent votes that were cast in the election; and(v)any laws, rules, policies, activities, strategies, and practices that would have allowed improper or fraudulent voter registration and the scope of any improper or fraudulent voter registration.(2)Reports(A)Initial reportNot later than 180 days after the date of the enactment of this Act, the Advisory Committee shall submit to the Election Assistance Commission and the appropriate Congressional committees a report on the matter studied under paragraph (1). Such report shall include—(i)precinct-by-precinct data highlighting the number and incidence of any improper and fraudulent votes that were cast in the election; and(ii)precinct-by-precinct data highlighting the number and incidence of any improper and fraudulent voter registrations.(B)Recommendations(i)In generalNot later than 360 days after the date of the enactment of this Act, the Advisory Committee shall submit to the Election Assistance Commission and the appropriate Congressional committees recommendations on the following:(I)The best practices that should be adopted by at each level of local, State, and Federal Government for administering elections for Federal office—(aa)during the COVID–19 pandemic; and(bb)during other national emergencies.(II)The best practices that should be adopted at each level of local, State, and Federal Government to mitigate fraud and increase the integrity and security of mail-in ballots, absentee ballots, and vote-by-mail procedures.(III)The best practices that should be adopted at each level of local, State, and Federal Government to prevent improper or fraudulent votes from being cast.(IV)The best practices that should be adopted at each level of local, State, and Federal Government to prevent improper voters from being registered.(ii)Minority viewsIn the case of any recommendation with respect to which one-third or more of the Committee does not concur, the report shall include a justification for why such members do not concur.(C)Appropriate Congressional committeesFor purposes of this paragraph, the term appropriate Congressional Committees means—(i)the Committee on Rules and Administration of the Senate;(ii)the Committee on the Judiciary of the Senate;(iii)the Committee on House Administration of the House of Representatives; and(iv)the Committee on the Judiciary of the House of Representatives.(e)Commission personnel matters(1)Prohibition on compensation of membersThe members of the Advisory Committee may not receive pay or benefits from the United States Government by reason of their service on the Advisory Committee.(2)Staff(A)In generalEach Co-Chairperson of the Advisory Committee may appoint not more than 5 subject matter experts to serve as staff to the Advisory Committee. (B)CompensationThe Co-Chairpersons of the Advisory Committee may fix the compensation of the staff of the Advisor Committee without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the staff may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title. (f)TerminationThe Advisory Committee shall terminate 90 days after the date on which the Advisory Committee submits the report required under subsection (d).(g)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee. 4.Disclosure of access to election infrastructure by foreign nationals(a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 303 the following new section:303A.Disclosure of access to election infrastructure by foreign nationals(a)In generalEach chief State election official shall disclose to the Commission the identity of any foreign national known by the chief State election official—(1)to have physically handled—(A)ballots used in an election for Federal office; or(B)voting machines; or(2)to have had unmonitored access to—(A)a storage facility or centralized vote tabulation location used to support the administration of an election for public office; or(B)election-related information or communications technology, including voter registration databases, voting machines, electronic mail and other communications systems (including electronic mail and other systems of vendors who have entered into contracts with election agencies to support the administration of elections, manage the election process, and report and display election results), and other systems used to manage the election process and to report and display election results on behalf of an election agency.(b)TimingThe chief State election official shall make the disclosure under subsection (a) not later than 30 days after the date on which such official becomes aware of an activity described in such subsection.(c)Foreign national definedThe term foreign national has the meaning given that term in section 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121)..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking sections 301, 302, and 303 and inserting subtitle A of title III.(c)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item:Sec. 303A. Disclosure of access to election infrastructure by foreign nationals..December 30, 2020 Read the second time and placed on the calendar